Citation Nr: 0917375	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of cold injury, involving the lips, face, and ears.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1982 to July 
1982 and from July 1983 to July 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

After reviewing the record, the Board finds that further 
development regarding VA's duty to assist under the VCAA is 
required in the present case concerning the Veteran's 
increased rating claim.  

A review of the record indicates that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  In response to a letter from VA, dated 
in May 2008, the Veteran submitted several documents to VA 
the following month.  A statement from the Veteran's 
representative, dated in June 2008, notes that the documents 
submitted include, among other things, a SSA Notice of Award.  
The SSA Notice of Award letter indicates that SSA found that 
the Veteran became disabled on June 19, 2007.  An excerpt 
from the SSA decision was received, but no more.  At the 
March 2009 Board hearing, the Veteran was asked if the 
residuals of his cold injury of the lips, face, and ears was 
part of the SSA award.  The Veteran responded, "Yes, it 
was."  (See Board Transcript "Tr." at 10.)  However, the 
Board observes that the record does not contain a copy of the 
complete SSA decision or the clinical records considered in 
reaching the determination, to include any medical records 
and work history reports.  The record does not reflect that 
VA has sought to obtain the records from the SSA.  Where VA 
has actual notice that the appellant is receiving disability 
benefits from the SSA, the duty to assist requires VA to 
obtain a copy of the decision and the supporting medical 
records upon which the award was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  Because such 
records may be useful in adjudicating the Veteran's claim for 
a higher initial rating, the Board finds that a reasonable 
effort should be made to obtain them.  

The residuals of the Veteran's service-connected cold injury 
are rated under Diagnostic Code 7122.  Note (1) to Diagnostic 
Code 7122 provides that amputations of fingers or toes are to 
be rated separately, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy are to be rated under other diagnostic codes.  
Other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., are to be rated separately, unless they are 
used to support a rating under Diagnostic Code 7122.  Note 
(2) to Diagnostic Code 7122 provides that each affected part 
(e.g., hand, foot, ear, nose) is to be rated separately and 
the ratings are to be combined in accordance with 38 C.F.R. 
§§ 4.25 and 4.26.  38 C.F.R. § 4.104.  At the March 2009 
Board hearing, the Veteran noted that he had not had a 
neurologic examination.  (See Board Tr. at 10-11.)  The 
record reflects that the Veteran had an EMG in July 1998, 
prior to the November 20, 1998 effective date for the award 
of service connection.  Additionally, a review of the August 
2008 VA skin diseases (other than scars) examination report 
does not reveal that it is adequate for evaluation purposes 
in light of the pertinent schedular criteria for rating cold 
injury residuals.  38 C.F.R. § 4.2.  Based on the foregoing, 
the Board finds that the Veteran should be provided with a 
contemporaneous VA cold injury protocol examination.  In sum, 
the Board finds that there is insufficient competent medical 
evidence of record reflecting the severity of the Veteran's 
service-connected residuals of cold injury to the lips, face, 
and ears.  As such, the Board finds that a current VA 
examination would be useful prior to further appellate 
review.  38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision (in approximately 
November 2007) concerning the Veteran's 
claim for disability benefits, including 
any medical records used to make the 
decision.  If the search for these 
records yields negative results, this 
fact should be clearly noted in the 
claims folder.  Also, provide the Veteran 
with notice of any inability to obtain 
these records.

2.  Once all available medical records 
have been received, schedule the Veteran 
for a VA cold injury protocol examination 
with the appropriate VA medical facility 
for the purpose of determining the 
current severity of his service-connected 
residuals of cold injury, involving the 
lips, face, and ears.  All necessary 
tests should be performed, to include any 
diagnostic tests, and all clinical 
manifestations should be reported in 
detail.

The examiner should obtain a pertinent 
history and identify all of the Veteran's 
pertinent symptomatology involving his 
lips, face, and ears, including the 
presence or absence of cyanosis and/or 
neuropathy associated with residuals of 
cold injury.  The examiner should 
specifically note the existence and 
severity of any of the following 
conditions attributable to cold injury:  
pain, numbness or cold sensitivity, 
tissue loss, color changes, locally 
impaired sensation, and/or hyperhidrosis.  
Any scars related to his residuals of 
cold injury should also be discussed.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the Veteran's 
claims folder and this fact should be 
noted in the accompanying medical report. 

3.  Thereafter, readjudicate the issue of 
entitlement to an initial rating in 
excess of 10 percent for residuals of 
cold injury, involving the lips, face, 
and ears on appeal, considering separate 
ratings for disabilities that have been 
diagnosed as the residual effects of cold 
injury and evaluating each affected part 
(e.g., lips, face, and ears) separately, 
as warranted.  If any benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


